Citation Nr: 0812438	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right upper extremity, claimed as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the left and right lower extremity, claimed as 
secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1952 to May 1956, 
from August 1960 to September 1964, and from December 1964 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the RO 
which denied service connection for the disabilities at issue 
on appeal, all claimed as secondary to service-connected 
diabetes mellitus.  A videoconference hearing before the 
undersigned member of the Board was held in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that all of the disabilities at issue on 
appeal are related to or caused by his service-connected 
diabetes mellitus.  Although the evidentiary record includes 
a June 2004 VA medical opinion to the effect that the 
veteran's CAD and peripheral neuropathy of the lower 
extremities were not secondary to his service-connected 
diabetes mellitus as they predated the diagnosis of diabetes 
by seven to nine years, the examiner did not offer an opinion 
concerning whether any of the disabilities were aggravated by 
the service-connected diabetes mellitus.  

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, in Allen v. Brown, 7 Vet. App. 439 
(1995), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that service 
connection may be granted on a secondary basis for a 
nonservice-connected disability which is "proximately due to 
or the result of" a service-connected disability.  As well, 
notice is taken that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
regarding secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  As the 
Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical 
evidence of record on these matters, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, at the personal hearing in June 2007, the veteran 
testified that he has been in receipt of Social Security 
disability compensation since around 2000.  (T p.11).  
However, upon review of the claims file, it does not appear 
that any attempt was made to obtain the disability 
determination or the medical records relied upon to award 
disability benefits.  

"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).  As the SSA decision 
and associated medical records could be pertinent to the 
veteran's claims, an attempt must be made to obtain these 
records and associate them with the claims file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for his CAD, vision problems, and 
peripheral neuropathy of the upper and 
lower extremities since 2006.  After the 
veteran has signed the appropriate 
releases, all records not already in the 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

2.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits in 2000, including 
the administrative decision and the 
medical records relied upon concerning 
that claim.  

3.  The claims file and a copy of this 
remand should be referred to an 
appropriate VA physician for an opinion.  
The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's vision problems, 
peripheral neuropathy of the upper and 
lower extremities, or heart disease are 
proximately due to, the result of, or 
permanently aggravated by the service-
connected diabetes mellitus.  If 
aggravation is noted, the degree of 
aggravation should be quantified for each 
disability, if possible.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between the veteran's disabilities 
and his service-connected diabetes 
mellitus, this should be so stated.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any of 
the disabilities on appeal are 
proximately due to or the result of, or 
aggravated by the service-connected 
diabetes mellitus.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

